DETAILED ACTION
This action is in response to communication filed on 2/12/2021.
 	Claims 1-2, 4-9, 11-16, 18-23 are pending.
Claims 1, 8, and 15 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 2/12/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 USC § 103 have been fully considered and are persuasive in part.  Therefore, the rejection 

Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. 
In the communication filed, applicant argues in substance that:
The Office Action does not show that the combination of references teaches “sending,… based on an indication of a security system located at the premise, a request for a communication protocol associated with the security system” because the present application describes a gateway device that request protocols for a specific security system as cited in remarks, pg. 6-9.  
In response to argument [a], Examiners respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a gateway device that request protocols for a specific security system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the applicant argues the Office Action and Advisory Action’s interpretation of claim 1 are broadened to ignore the terms “security system” “communication protocol associated with the security system” and “based on an indication of a security system is located at the premise” is improper.  These terms were given the proper weight, applicant chose not to further define the scope of the claims with details.  For example, FIG. 13, paragraph 166-171 explains that many different security system are available and that protocols may be requested for a specific security system.  Therefore, the claims remain broad.  Sather properly teaches the terms “security system” “communication protocol associated with the security system” and “based on an indication of a security system is located at the premise” by disclosing techniques for configuring and managing network devices.  
Sather teaches “security system” by disclosing network device(s) 110 could correspond to any physical entity that can be connected to a network. Accordingly, typical network devices can include such things as printers, scanners, copiers, personal digital assistants (PDAs), and computers of all types (e.g., desktop, laptop, pocket PC . . . ). Nevertheless, network devices can also include other types of consumer electronics including but not limited to clocks, dishwashers, refrigerators, electronic picture frames, washers, dryers, light switches, a thermostat, television sets, set top boxes, DVD players, and gaming machines or consoles (e.g. XBox) (see Sather, [0029]). Therefore, it would have been obvious to include “security system” as a network device because it would have been beneficial to simply substitute the “security system” with a network device with predictable results and synergistic effects.
Furthermore, Sather teaches “…based on an indication of a security system is located at the premise, a request for a communication protocol associated with the security system” by disclosing the steps of configuration of network devices.  Specifically, configuration system 200 comprises a monitor component 210 which detects the arrival and/or departure of a network device 222. Upon arrival, a network device 222 is detected and configuration component 230 automatically configures the device 222 to operate on a computer system.  For example, configuration component 230 can load device driver or driver packets, dedicate a communication channel (read as the communication protocol “associated” with the security system since Sather teaches that “Drivers are software components that facilitate communication with associated devices”) for use with the device 222. 
By disclosing the monitoring component 210 detecting an arrival of a network device 222, Sather teaches “an indication of a network device is located at the premise” by disclosing the monitoring component 210 can detect the arrival and/or departure of a network device 222 by utilizing or querying one or more discovery protocols or plug-ins (see Sather; [0031]). For instance, the monitor component can employ Simple Service Discovery Protocol (SSDP) to detect UPnP devices and Web Services Discovery (WS discovery) Protocol to identify WS-Discovery/WS-Description devices (see Sather; [0032]).  Furthermore, the configuration component 230 receives notification and metadata concerning connected network devices 222 from the monitor component 210. Network device metadata can include but is not limited to information such as hardware id, compatibility ids, instance id, friendly name, transport addresses, authentication parameters, and parent instance id. The hardware id and compatibility ids can be used by the configuration component 230 to identify the file(s) to use for device installation. The instance id uniquely identifies the network device. The friendly name (e.g., master bedroom television) can be employed in user interactions with the device.  Transport addresses can be utilized by drivers and middleware to contact the device. Upon notification of a recently added network device and receipt of associated metadata, the configuration component can proceed to automatically install and configure the network device. Using metadata information such as hardware id and compatibility ids the configuration component can locate a device file on a computer system and retrieve configuration information including but not limited to driver files and registry keys to be copied (see Sather; [0033]).
Therefore by detecting the arrival of the network device by discovery protocols and/or receiving metadata of connected network devices 222, the detection indicates the network device is located on the network and the configuration component 230 locates the device firmware (communication protocol) associated to the detected network device in order for the detected network device to be configured for communication (Sather; [0035]). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021, 2/12/2021, 3/10/2021, 4/16/2021, and 5/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-11, 13-18, and 20are rejected under 35 U.S.C. 103 as being unpatentable over Sather et al. (US 2011/0289517) in view of Carmody et al (US 2007/0155423). 

Regarding claim 1, Sather discloses a method comprising: 
sending, by a gateway device located at the premises and to a security server located external to the premises (see Sather; [0035]; driver store can be located remotely for example on a central server or on a server associated with the device manufacturer.  The driver installation management component 410 is operable to retrieve driver components and other installation or configuration information (e.g., patches, registry keys) from remotely located servers), based on an indication of a security system located at the premises, a request for a communication protocol associated with the security system (see Sather; [0029-0033]; application component(s) 110 can seek to provide I/O control commands to network devices. For example, when a user arrives home from work at 5:30 p.m. turn the kitchen lights on, set the thermostat to 70.degree. Fahrenheit, turn on the television, and tune in to a particular channel. To enable communication between application component(s) 110 and network devices 130 the network devices must be configured to function with the application components.  Device configuration system 120 configures network devices 110 to operate with application components 130. According to one aspect of the subject invention the configuration system 120 can load device drivers. Drivers are software components that facilitate communication with associated devices.  Device drivers can be downloaded from the Internet or retrieved from a network device.  Configuration system 120 can also automatically and dynamically allocate resources for a network device(s) 110 for example selecting and setting a communication channel.  Monitor component 210 detects the arrival and/or departure of a network device 222. Upon arrival, a network device 222 is detected and configuration component 230 automatically configures the device 222 to operate on a computer system. For example, configuration component 230 dedicate a communication channel for use with the device 222.  Network 220 can be a wired and/or wireless local area network (LAN) and enables the monitor component 210 to detect the arrival and/or departure of a network device 222 by utilizing or querying one or more discovery protocols); 
receiving, by the gateway device from the security server and based on the request, data to enable the gateway device to communicate via the communication protocol (see Sather; [0036]; Monitor component 210 scrutinizes a network to determine newly added or departing network devices. To facilitate such functionality, a network FDO component 510 can be provided. Network FDO component 510 can expose network functionality to the monitor component 510. For example, network FDO component 510 can enable discovery protocol to scan network nodes. Upon discovering a new network device, a bus enumerator component 320 can be employed to generate a device PDO component 530. Device PDO component 530 can comprise information describing a network device and the device state. A device installation management component 410 (FIG. 4) can then utilize the device PDO component 530 to locate and retrieve a device driver component(s) 450 associated with the network device and accordingly the device PDO component 530. The device driver component 450 can generate a device FDO component associated with the network device. A device FDO component 530 can expose the functionality of a network device to a one or more applications or application programming interfaces (APIs) that desired to control the network device).
However, the prior art does not explicitly disclose the following:
sending, by the gateway device to the security system and based on the communication protocol, a message.
Carmody in the field of the same endeavor discloses techniques for integrating multiple communication systems including multiple wireless communication protocols into a single system.  In particular, Carmody teaches the following:
sending, by the gateway device to the security system and based on the communication protocol, a message (see Carmody; [0042-0043]; the illustrative embodiment of FIG. 4 may further include I-nodes that are configured to provide device setup and configuration forms for establishing or modifying the operation of devices in the system. For example, if XYR device 328 is either newly added or is to be reconfigured, a standardized configuration form may be used.  The standard configuration is provided to allow various third parties to build units (monitoring equipment, control equipment, sensors, cameras, etc.) that accept input information via a standard configuration form. These third party units may be considered distributed units for use in the system, and may also allow definition of the types of outputs they will provide, as well as how the distributed unit will respond to directions from other devices in the system. The standard configuration form may allow various parameters to be selected and set including, for example, the form and type of data to be captured, the form and type of data to be reported out, frequency and timing of data transmission).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the prior art with the teaching of Carmody in order to incorporate techniques for integrating multiple communication systems including multiple wireless communication protocols into a single system.  One would have been motivated because by providing multiple protocols on the same backbone, redundancy with the existing systems can be avoided. Specifically, where N devices may be needed for a single network to cover a given area, if two networks that are incompatible area provided, 2*N devices would be needed, assuming that devices in the networks have similar capabilities. Using a backbone having multiple -protocol capability can reduce the number of needed devices. Further, as computing capacity increases in the future, restrictions related to the ability of individual communications devices to handle a given load may, simply put, go away (see Carmody; [0027]).

Regarding claim 2, Sather-Carmody discloses the method of claim 1, further comprising determining an identifier associated with security system (see Sather; [0033]; configuration component 230 receives notification and metadata concerning connected network devices 222 from the monitor component 210. Network device metadata can include but is not limited to information such as hardware id, compatibility ids, instance id, friendly name, transport addresses, authentication parameters, and parent instance id), and 
wherein the request indicates the communication protocol based on the identifier (see Vasisht; [0033]; using metadata information such as hardware id and compatibility ids the configuration component can locate a device file on a computer system and retrieve configuration information including but not limited to driver files and registry keys to be copied). 

Regarding claim 4, Sather-Carmody discloses the method of claim 1, wherein the security server comprises additional information for enabling communication via an additional communication protocol associated with an additional security system different from the security system, wherein the communication protocol is specific to the security system and the additional communication protocol is specific to the additional security system (see  Carmody; [0042-0043]; the illustrative embodiment of FIG. 4 may further include I-nodes that are configured to provide device setup and configuration forms for establishing or modifying the operation of devices in the system. For example, if XYR device 328 is either newly added or is to be reconfigured, a standardized configuration form may be used.  The standard configuration is provided to allow various third parties to build units (monitoring equipment, control equipment, sensors, cameras, etc.) that accept input information via a standard configuration form. These third party units may be considered distributed units for use in the system, and may also allow definition of the types of outputs they will provide, as well as how the distributed unit will respond to directions from other devices in the system. The standard configuration form may allow various parameters to be selected and set including, for example, the form and type of data to be captured, the form and type of data to be reported out, frequency and timing of data transmission)

Regarding claim 6, Sather-Carmody discloses the method of claim 1, wherein the communication protocol comprises a wireless communication protocol (see Carmody; [0027]; these network radios, in some embodiments, may be adapted for communicating using a plurality of protocols, including at least first and second wireless communication protocols.). 

Regarding claim 7, Sather-Carmody discloses the method of claim 1, wherein the message comprises a command for configuring the security system (see Carmody; [0042-0043]; the illustrative embodiment of FIG. 4 may further include I-nodes that are configured to provide device setup and configuration forms for establishing or modifying the operation of devices in the system. For example, if XYR device 328 is either newly added or is to be reconfigured, a standardized configuration form may be used.  The standard configuration is provided to allow various third parties to build units (monitoring equipment, control equipment, sensors, cameras, etc.) that accept input information via a standard configuration form. These third party units may be considered distributed units for use in the system, and may also allow definition of the types of outputs they will provide, as well as how the distributed unit will respond to directions from other devices in the system. The standard configuration form may allow various parameters to be selected and set including, for example, the form and type of data to be captured, the form and type of data to be reported out, frequency and timing of data transmission). 

Regarding claim(s) 8-9, 11, 13-14 and 15-16, 18, 20, do(es) not teach or further define over the limitation in claim(s) 1-2, 4, 6-7 and 1-2, 4, 20  respectively.  Therefore claim(s) 8-9, 11, 13-14 and 15-16, 18, 20, is/are rejected for the same rationale of rejection as set forth in claim(s) 1-2, 4, 6-7 and 1-2, 4, 20 respectively.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sather et al. (US 2011/0289517) in view of Carmody et al (US 2007/0155423) in view of Stilp (US 2004/0212503).

Regarding claim 5, Sather-Carmody discloses the invention substantially, however the prior art do not explicitly disclose the method of claim 4, wherein a first device of the security system is not able to communicate, via the communication protocol, with a second device of the additional security.
	Stilp in the field of the same endeavor discloses techniques for a security network using low power and high power wireless communications. In particular, Stilp teaches the following:
wherein a first device of the security system is not able to communicate, via the communication protocol, with a second device of the additional security system (see Stilp; [0129]; the inventive security network 400 permits monitoring as well as access to various external networks 410 through a family of devices known as gateways 300, each of which permits access from the security network 400 to external devices and networks using different protocols and physical connection means). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was to modify the prior art with teaching of Stilp in order to incorporate techniques for a security network using low power and high power wireless communications.  One would have been motivated because there is a need for a security system that is actually a network of devices serving many functions in the home for use in residential and commercial buildings that can be self-installed or installed by professionals at much lower cost than present systems (see Stilp; [0014]). 

Regarding claim(s) 12 and 19, do(es) not teach or further define over the limitation in claim(s) 5 respectively.  Therefore claim(s) 12 and 19 is/are rejected for the same rationale of rejection as set forth in claim(s) 5.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sather et al. (US 2011/0289517) in view of Carmody et al (US 2007/0155423) in view of Hussan et al. (US 2012/001436).

Regarding claim 21, Sather-Carmody discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 1, wherein the data to enable the gateway device to communicate via the communication protocol comprises a configuration update to a protocolPage 5 of 104812-9193-5672.1DOCKET NO.: 102005.024274PATENT Application No.: 15/824,503Office Action Dated: October 24, 2019manager configured to implement a plurality of communication protocols associated with corresponding premises systems.
	Hassan in the field of the same endeavor discloses techniques for providing the ability to discover the capabilities of a user's computer to determine whether it is capable of supporting more than one wireless protocol simultaneously.  In particular, Hassan teaches the following:
wherein the data to enable the gateway device to communicate via the communication protocol comprises a configuration update to a protocolPage 5 of 104812-9193-5672.1DOCKET NO.: 102005.024274PATENT Application No.: 15/824,503Office Action Dated: October 24, 2019manager configured to implement a plurality of communication protocols associated with corresponding premises systems (see Hassan; [0038-0039, 0041-0042]; update device to enable a first wireless protocol (IEEE802.11n) and update device to enable a second wireless protocol (Zigbee).  This process may be repeated if a third and subsequent wireless protocols, such as Bluetooth, is desired.  The user can choose all desired wireless protocols simultaneously from the same source. The source may be equipped with the correct header capability for these multiple protocols).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Hassan in order to incorporate   techniques for providing the ability to discover the capabilities of a user's computer to determine whether it is capable of supporting more than one wireless protocol simultaneously.  One would have been motivated because Hassan teaches addresses some issues arising in the use of SDR in multi-radio transmission. The multi-radio simultaneous transmission requires the software and hardware to be compatible, and proper design of the UI exposed to end users (see Hassan; [0002-0004]).

Regarding claim 22, Sather-Carmody-Hassan discloses the method of claim 1, wherein the data to enable the gateway device to communicate via the communication protocol comprises a software module that enables the gateway device to one or more of send messages via the communication protocol or receive messages via the communication protocol (see Hassan; FIG. 4; sending messages over the updated communication protocol).  

Regarding claim 23, Sather-Carmody-Hassan discloses the method of claim 1, wherein the data to enable the gateway device to communicate via the communication protocol causes the communication protocol to become available for use by the gateway device (see Hassan; [0050]; chipset vendors may be encouraged to include as an update a multidimensional matrix. For instance, dual radios may include the following: 802.11n, 802.11g, 802.11a, Zigbee, UBW, Bluetooth, WCDMA for communication with in the network).

Conclusion
For the reason above, claims 1-2, 4-9, 11-16, 18-23 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456